t c summary opinion united_states tax_court beverly bernice bang petitioner v commissioner of internal revenue respondent docket no 9371-07s filed date kent vriezelaar for petitioner michael w bitner for respondent morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed under sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure bang resided in iowa at the time her petition was filed and this opinion shall not be treated as precedent for any other case pursuant to sec_6330 petitioner beverly bang seeks review of the determination of the irs office of appeals to sustain a proposed levy respondent whom we refer to here as the irs has filed a motion for summary_judgment the proposed levy seeks to collect interest and penalties that arose from bang’s failure to timely pay dollar_figure of income_tax for her tax_year the dollar_figure payment which was due on date was made on date the amount of the proposed levy is dollar_figure the dollar_figure comprises four components underpayment interest under sec_6601 ie dollar_figure in interest on the dollar_figure underpayment from the day the payment was due_date until the date the dollar_figure was assessed by the irs date the dollar_figure does not include the additional interest that continued to accrue until the date bang paid the dollar_figure on date tax-motivated transaction interest under former sec_6621 ie the dollar_figure computed above used an interest rate of percent of the normal rate because the irs had determined that the dollar_figure underpayment was attributable to a tax-motivated transaction sec_6601 requires that if a taxpayer underpays tax the taxpayer must pay interest on the unpaid tax from the date the tax is due until the date the tax is paid the interest rate is set for each calendar_quarter 3former sec_6621 provided that if any underpayment_of_tax was attributable to a tax-motivated transaction the interest rate on that payment would be percent more than the ordinary interest rates on underpayments see deficit_reduction_act_of_1984 publaw_98_369 98_stat_682 the 50-percent-of-interest negligence_penalty under former sec_6653 ie dollar_figure which wa sec_50 percent of dollar_figure reflecting the determination that the dollar_figure underpayment was due to negligence and a failure-to-pay-tax penalty ie dollar_figure assessed on date the levy did not include the dollar_figure in additional income_tax for the year and did not include a dollar_figure sec_6653 percent negligence_penalty for underpaying her tax bang had already paid these amounts at the appeals_office bang wa sec_4former sec_6653 as amended by the economic_recovery_tax_act_of_1981 sec_722 publaw_97_34 stat provided that if any underpayment_of_tax was attributable to negligence there would be an addition_to_tax equal to percent of the interest payable under sec_6601 on the portion of the underpayment due to negligence the calculation of the percent addition_to_tax was made when the underlying tax was either assessed or paid id in former sec_6653 was renumbered as former sec_6653 tax_reform_act_of_1986 tra publaw_99_514 100_stat_2742 effective for returns the due_date for which determined without regard to extension is after date id sec_1503 stat 5there are two failure-to-pay penalties in the code sec_6651 provides that a taxpayer who underreports the tax owed on the return and does not pay this underreported amount within days from the date the irs demands payment of the amount must pay an addition_to_tax equal to percent of the unpaid amount per month not exceeding percent in the aggregate sec_6651 provides that a taxpayer who does not pay the tax reported on a return must pay an addition_to_tax equal to percent per month of the amount not paid not exceeding percent in the aggregate 6in former sec_6653 was renumbered as former sec_6653 tra sec_1503 effective for returns the due_date for which determined without regard to extension is after date id sec_1503 not entitled to challenge her liability for or the collection of these two amounts of dollar_figure and dollar_figure these two amounts are therefore not before the tax_court background the contra costa partnership bang was a partner in a partnership called contra costa jojoba research partners this partnership which we shall refer to as the contra costa partnership filed a partnership tax_return for its tax_year on which it deducted dollar_figure in research_and_experimental_expenditures under sec_174 on her own tax_return bang reported a deduction of dollar_figure for her share of the dollar_figure deduction that the partnership had claimed the tax_return was due on date see sec_6072 the irs issued a notice of final_partnership_administrative_adjustment fpaa regarding the contra costa partnership on date the fpaa determined that the dollar_figure deduction for research_and_experimental_expenditure was erroneous and that the appropriate deduction was zero in explaining the reasons for the adjustment the fpaa stated we have disallowed the amount above because it has been determined that there is insufficient evidence to demonstrate that the expenses listed above qualify as research_and_development expenditures further it has been determined that a portion of the research_and_experimental_expenditures listed in the return may be for items not associated with research and experimental costs the fpaa did not specifically mention penalties except for the following assertion the following penalties are applicable to the partner shareholder sec_6661 on date the contra costa partners challenged the fpaa determination in a partnership-level proceeding before the tax_court contra costa jojoba research partners v commissioner docket no on date the parties to docket no stipulated to be bound by the legal theories and findings_of_fact that would determine the eventual outcome of partnership adjustments in utah jojoba i research v commissioner_tax_court docket no the stipulation said with respect to all adjustments in respondent’s notice of final_partnership_administrative_adjustment relating to contra costa research partners a jojoba partnership the parties stipulate to the following terms the above adjustments are the only issues in the case a upon resolution of these issues a proposed decision will be prepared by respondent’s counsel 7during the tax_year at issue sec_6661 provided sec_6661 addition_to_tax --if there is a substantial_understatement_of_income_tax for any taxable_year there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement 8it was the tax_matters_partner who filed the petition in the partnership-level proceedings but the law considers all partners to be parties to the proceeding see sec_6226 9bang did not sign the stipulation to be bound but the tax_matters_partner signed it and he was authorized to sign on behalf of all of the contra costa partners see sec c 10the phrase above adjustments refers to the adjustments in the irs’s fpaa issued to the contra costa partnership the above adjustments as specified in the preamble shall be redetermined by application of the same legal theories as that which resolved the same partnership_item adjustments with respect to the following partnership name of case utah jojoba i research tax_court docket no hereinafter the controlling case all issues involving the above adjustments shall be resolved as if the partnership in this case was the same as the partnership in the controlling case a if the court makes findings of underlying facts with respect to tax_motivated_transactions a valuation_overstatement or other elements applicable to a determination of additions to tax and or sec_6621 interest which are attributable to the above-designated partnership_item adjustments the findings_of_fact in the controlling case shall apply to the partners in contra costa jojoba research partners as if the partnership in this case was the same as the partnership in the controlling case this stipulation applies to all partners in contra costa jojoba research partners who were parties to the action within the meaning of sec_6226 and d on the date the stipulation is executed by the respondent and whose partnership items have not subsequently converted to nonpartnership_items pursuant to sec_6231 prior to the entry of the decision in this case in the tax_court issued an opinion in utah jojoba i research v commissioner tcmemo_1998_6 the court held that the utah jojoba i research partnership was not entitled to a sec_174 research and experimental expense deduction for because it did not directly or indirectly engage in research or experimentation id the court in utah jojoba i did not 11former sec_6621 deficit_reduction_act_of_1984 publaw_98_369 98_stat_682 as in effect for the year imposed an increased interest rate on underpayments due to tax-motivated transactions the provision was later renumbered sec_6621 pursuant to tra sec c 100_stat_2744 make any finding or holding that expressly referred to penalties or interestdollar_figure on date the tax_court issued an order and decision in contra costa jojoba research partners v commissioner docket no contra costa the order and decision sustained the partnership_item adjustments that the irs had determined in the contra costa fpaadollar_figure the notice_of_deficiency date the irs issued a deficiency_notice to bang on date attached to the deficiency_notice was a form 4549-a income_tax discrepancy adjustments we consider form 4549-a to be part of the deficiency_notice issued to bang also attached to the deficiency_notice was a form 4089-b notice_of_deficiency --waiver we refer to the form 4089-b as the waiver form the first page of the deficiency_notice itself not the form 4549-a or the form 4089-b contained the heading deficiency increase in tax under that heading the following text 12however as we note later the utah jojoba i opinion established that the partners’ underpayment_of_tax was attributable to a tax-motivated transaction 13before the order and decision in the contra costa case was entered the contra costa partners asked the court to relieve them of their liability for accrued interest and penalties in part because of the length of time the contra costa case was pending the court rejected these arguments it reasoned that the accrued interest and penalties were a type of affected_item and thus were not properly before the court in a partnership- level proceeding appeared sec_6653 should be a dollar_figure sec_6653 should be a of interest on dollar_figure the notice stated that we have determined that you owe additional tax or other amount s or both for the tax years s identified above this letter is your notice_of_deficiency as required_by_law the enclosed statement shows how we figured the deficiency the notice continued if you want to contest this determination in court before making any payment you have days from the date of this letter to file a petition with the united_states tax_court for a redetermination of the deficiency the notice added if you decide not to file a petition with the tax_court please sign the enclosed waiver form and return it to us at the irs address on the top of the first page of this letter this will permit us to assess the deficiency quickly and can help limit the accumulation of interest if you decide not to sign and return the waiver and you do not file a petition with the tax_court within the time limit the law requires us to assess and bill you for the deficiency after days from the date of this letter the sec_6653 and penalties were discussed on a continuation sheet to the notice the continuation sheet said it is determined that all or part of the underpayment_of_tax for the taxable_year s is due to negligence or intentional_disregard_of_rules_and_regulations this penalty is five percent of the full underpayment_of_tax except that portion of the underpayment which is due to fraud plus fifty percent of the interest due on the part of the underpayment that is due to negligence the penalty is figured on the earlier of the date of assessment or the date the tax was paid if the return was not timely filed the penalty is asserted on the full amount of the corrected tax instead of the underpayment_of_tax we now turn to form 4549-a the form 4549-a contained the following chart showing the calculation of the dollar_figure and penalties adjustments to income a ordinary_loss dollar_figure total adjustments dollar_figure taxable_income per return or as previously adjusted dollar_figure dollar_figure corrected taxable_income tax table single dollar_figure blank dollar_figure tax additional taxes alternative minimum corrected tax_liability less credits tax method filing_status a investment_credit balance line less total of lines 8a thru 8d plus other taxes a alternative_minimum_tax dollar_figure total corrected tax_liability line plus lines 10a thru 10d dollar_figure total_tax shown on return or as previously adjusted dollar_figure adjustments to a b c deficiency- increase in tax or overassessment - decrease in tax line less line adjusted by lines 13a thru 13d dollar_figure dollar_figure dollar_figure adjustments to prepayment credits-increase decrease balance due or overpayment - line adjusted by line excluding interest and penalties dollar_figure penalties code sections a negligence - sec_6653 total penalties dollar_figure dollar_figure underreporter attributable to negligence a tax addition of percent of the interest due on the underpayment will accrue until it is paid or assessed dollar_figure underreporter attributable to fraud a tax addition of percent of interest due on the underpayment will accrue until it is paid or assessed dollar_figure underreporter attributable to tax_motivated_transactions tmt interest will accrue and be assessed pincite of underpayment rate in accordance with sec_6621 dollar_figure after this there appeared a section entitled summary of taxes penalties and interest this is the text of that section 14see supra note a balance due or overpayment taxes - line page dollar_figure dollar_figure b penalties line - computed to c interest sec_6601 - computed to dollar_figure d tmt interest - computed to on tmt underpayment dollar_figure e amount due or refund - sum of lines a b c and d dollar_figure beneath the summary of taxes penalties and interest was a box entitled other information this box contained the following discussion of the increased interest rate due to tax-motivated transactions the adjustment on this report is based on the changes made to contra costa jojoba research partners ein per the tax_court decision all or part of the underpayment_of_tax you were required to show on your return is a substantial_understatement attributable to tax_motivated_transactions as defined by sec_6621 of the internal_revenue_code accordingly the annual interest rate payable on your income taxes on this understatement i sec_120 percent of the adjusted rate established under code sec_6621 the tax_deficiency and the tax_motivated_transaction tmt interest have been processed against your account based on the partnership examination results and will be reflected on the statement of account the notice_of_deficiency reflects only the penalty portion of this examination_report if you require any further information please contact your tax_matters_partner on the next page a section entitled explanation of items discussed the negligence penalties under sec_6653 since all or part of the underpayment_of_tax you were required to show on your return is due to negligence or intentional_disregard_of_rules_and_regulations you are being charged a penalty under sec_6653 of the internal_revenue_code this penalty i sec_5 percent of the full underpayment_of_tax plu sec_50 percent of the interest due on the part of the underpayment that is due to negligence we figured the penalty as of the date of assessment or the date the tax was paid whichever came first 15see supra note irs assessed the increase in bang’s tax resulting from the disallowance of the contra costa deduction and underpayment interest date on date after the mailing of the deficiency_notice the irs assessed the dollar_figure the tax on the increased income attributable to bang’s share of the research_and_experimental_expenditures disallowed at the partnership level and the accumulated interest of dollar_figure pursuant to sec_6601 underpayment interest and former sec_6621 percent increase in interest rate for tax-motivated transactions on the dollar_figure the dollar_figure represented the interest that accumulated from the date the tax was due_date until the date of assessment_date interest continued to accrue after assessment until the date the tax was paid see sec_6601 the interest charge included the 20-percent additional interest for tax-motivated transactions as explained above 16as discussed below assessment of the dollar_figure did not violate the restriction on assessments contained in sec_6213 because the dollar_figure was a type of computational adjustment that derived entirely from a concluded partnership proceeding and was not subject_to deficiency procedures interest on the dollar_figure could also be assessed at the same time because sec_6601 provides that interest is not subject_to deficiency procedures see 381_f3d_109 2d cir smith v commissioner tcmemo_2009_33 only the 5-percent and 50-percent-of-interest penalties determined were subject_to the deficiency procedures of sec_6212 and sec_6213 bang waived restrictions on assessment_date and made payments date bang did not file a petition with this court in response to the deficiency_notice instead on date she executed the waiver form that had been attached to the deficiency_notice the waiver form listed the following under deficiency--increase in tax and penalties tax_year ended deficiency increase in tax penalties sec_6653 date blank blank dollar_figure sec_6653 see a below a of interest on dollar_figure above bang’s signature the waiver form reads see the attached explanation for the above deficiencies i consent to the immediate_assessment and collection of the deficiencies increase in tax and penalties shown above plus any interest provided by law bang sent a payment of dollar_figure to the irs the sum of dollar_figure and dollar_figure the payment was received by the irs on date and applied to the account that the irs used to keep track of her tax yeardollar_figure 17the internal_revenue_code references should have been to sec_6653 and sec_6653 not sec_6653 and sec_6653 18bang would later claim in a letter attached to her tax_court petition that she consulted with her accountant before making this payment and that my accountant and i were totally continued assessment of the two negligence penalties and failure-to- pay penalty date on date after bang’s execution of the waiver form the irs assessed the 5-percent negligence_penalty of dollar_figure percent of dollar_figure the 50-percent-of-interest negligence_penalty of dollar_figure percent of the dollar_figure for tax-motivated transaction and underpayment interest and a failure-to-pay-tax penalty of dollar_figure the latter of which was not mentioned in the notice dollar_figure the dollar_figure amount wa sec_50 percent of the dollar_figure interest charge on the dollar_figure underpayment calculating the percent-of-interest penalty in this way assumed that the entire dollar_figure underpayment was attributable to negligence see former sec_6653 penalty i sec_50 percent of interest on portion of underpayment attributable to negligence the record does not indicate whether the failure-to-pay-tax penalty was the penalty imposed by sec_6651 failure to timely pay tax shown on return or the penalty imposed under a failure to timely pay tax that should have been shown continued unaware that by paying this i somehow agreed to any additional penalties and interest 19the deficiency underpayment interest and tax-motivated transaction interest were assessed on date after the mailing of the notice but before the execution of the waiver form as noted above these items were thus excluded from the date assessment on return we do not have any information about how the dollar_figure was calculated although we observe that dollar_figure is percent of dollar_figure bang’s failure_to_file tax_court petition date date was also the last day for bang to file a petition with the court she did not file a petition final notice_of_intent_to_levy date the irs then issued to bang a final notice_of_intent_to_levy and notice of your right to a hearing on date notifying bang that the irs intended to levy to collect dollar_figure although the final notice_of_intent_to_levy does not identify the components of the dollar_figure we can tell from other parts of the record that the dollar_figure is composed of the following amounts underpayment interest and tax- motivated transaction interest dollar_figure 50-percent-of-interest negligence_penalty failure-to-pay-tax penalty total dollar_figure dollar_figure dollar_figure the dollar_figure assessed therefore does not include the dollar_figure and the 5-percent negligence_penalty of dollar_figure which bang had already paid as noted above collection_due_process_hearing bang’s accountant filed a form request for a collection_due_process_hearing on her behalf together with a letter stating that it seems very unreasonable that bang should be assessed sic negligence penalties and interest on deficiencies dating back to and she promptly paid the tax_deficiency in when notices were brought to her attention we are requesting all penalties and interest be removed he also argued that bang made her investment in good_faith expecting a reasonable return the telephone conference occurred on date according to the appeals officer’s notes of the conference bang’s accountant confirmed the tp’s taxpayer’s primary issue is the liability he firmly believes the tp taxpayer should not have been assessed the negligence_penalty in his declaration accompanying the irs’s motion for summary_judgment the appeals officer states that during the telephone conference the accountant stated that the purpose behind the filing of a request for a collection_due_process_hearing was to challenge the merits underlying bang’s income_tax_liability sic including the negligence addition_to_tax the notes and the declaration say that bang’s accountant offered no collection alternatives the appeals officer informed the 20the appeals officer does not clarify whether he was referring to both the 5-percent and 50-percent-of-interest negligence penalties or just one of the two accountant that he could not raise objections to the negligence_penalty at a collection_due_process_hearing because bang had received the deficiency_notice and signed the waiver form the notes said i explained that under ir sec_6330 the taxpayer cannot raise liability in a collection_due_process cdp hearing if they have had a prior opportunity in this case the taxpayer both received a snd and signed a f 4089-b agreement the notes stated that bang’s accountant said that he was not aware of such a rule nor was he aware that his client had signed a waiver form on date the irs appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or that sustained the proposed levy the determination recognized that bang’s request for a hearing contested her liability for assessed negligence penalties and interest but the determination stated taxpayer was not able to dispute liability within the hearing and taxpayer did raise liability as an issue taxpayer was not allowed to raise liability because she had a prior opportunity to dispute the liability the taxpayer’s representative randall kramer stated the primary issue is the liability he firmly believes the taxpayer should not have been assessed the negligence_penalty settlement officer bruce stork explained that under sec_6330 the taxpayer cannot raise liability in a collection_due_process cdp hearing if they have had a prior opportunity in this case the taxpayer both received a statutory_notice_of_deficiency and signed a f 4089-b agreement the audit_reconsideration process was explained and recommended as the appropriate venue to get the taxpayer’s issue resolved taxpayer presented no other issues bang timely challenged the levy by petition to this court on date in a letter attached to her petition she stated that she felt it was unreasonable that she be assessed a penalty and years sic worth of accrued interest for an investment she made with her trusted investment_advisor of many years with no tax_avoidance purpose the extensive procedural history of the contra costa partners’ case and this case is summarized in the chart below procedural history of cases against contra costa partners and bang effect date date date date action irs issues fpaa for contra costa partnership contra costa partners and irs agree to be bound by utah jojoba i research v commissioner docket no tax_court issues opinion in utah jojoba i research v commissioner tcmemo_1998_6 irs reduces dollar_figure in deductions claimed by partnership to dollar_figure agreement requires that the resolution of the partnership items in contra costa partnership case would follow the determinations made by the tax_court in the partnership case utah jojoba i research v commissioner docket no tax_court disallows the deductions claimed by utah jojoba i partnership date date tax_court decides contra costa case irs issues deficiency_notice to bang date assessment against bang date bang consents to immediate_assessment date bang’s payment to the irs is received date irs assesses penalties tax_court upholds all adjustments in the fpaa issued to contra costa partnership calculations assume that bang owes dollar_figure more tax than she reported in connection with the disallowed partnership loss bang owes dollar_figure or 5-percent of dollar_figure for the 5-percent negligence_penalty bang owe sec_50 percent of interest on dollar_figure as the 50-percent negligence_penalty calculated using the interest accumulated from the date the tax was due to the earlier of the date the tax is assessed or the date the tax is paid assessment includes dollar_figure increase in bang’s tax_liability because of disallowance of her share of the disallowed contra costa deductions dollar_figure in underpayment interest on dollar_figure calculated at the percent rate because of the tax- motivated transaction consent to assessment includes dollar_figure 5-percent negligence_penalty percent of interest on dollar_figure payment includes dollar_figure dollar_figure 5-percent negligence_penalty assessment includes dollar_figure 5-percent negligence_penalty dollar_figure 50-percent negligence_penalty dollar_figure failure-to-pay-tax penalty date date last day for bang to challenge deficiency_notice by filing a tax_court petition irs issues final notice_of_intent_to_levy amounts bang could challenge by filing a petition dollar_figure 5-percent negligence_penalty dollar_figure 50-percent negligence_penalty final notice_of_intent_to_levy includes dollar_figure 50-percent negligence_penalty dollar_figure in underpayment interest on dollar_figure calculated at the percent rate because of the tax- motivated transaction date irs issues notice_of_determination sustains levy discussion arguments of the parties the irs asserts in its motion for summary_judgment that bang’s receipt of the deficiency_notice precludes her from challenging the 50-percent-of-interest negligence_penalty the irs also argues that bang’s complaint over the unreasonableness of the accrual of interest was not made with sufficient specificity at the hearing to be considered a claim for interest abatement under sec_6404 according to the irs bang failed to specify grounds on which an interest abatement claim could be granted such as a specific error or delay caused by a ministerial_act of the irs the irs also argues that even if the court could consider whether bang is entitled to abatement of interest under sec_6404 the court should sustain the appeals officer’s decision not to abate interest with respect to the amount of its assessment of tax- motivated transaction interest the irs claims that the stipulation to be bound and the findings_of_fact in utah jojoba i are sufficient to establish that petitioner’s involvement in contra costa jojoba research partners was a ‘tax motivated transaction’ and that petitioner’s underpayment was attributable to the tax_motivated_transactions of the contra costa jojoba research partners partnership and that the underpayment is substantial the irs did not make any arguments in its submission to this court regarding the failure-to-pay-tax-penalty assessed bang’s response to the irs’s motion for summary_judgment was as follows petitioner objects to and resists respondent’s motion for summary_judgment on the following grounds the calculation and assessment of restricted interest and the negligence_penalty are both incorrectly determined and exceed the maximum amount allowable by law the signature of petitioner on the notice_of_deficiency waiver dated date was improperly obtained because the listing of income_tax discrepancy adjustments did not include the restricted interest or the negligence_penalty amounts causing the taxpayer to believe that the amount she was agreeing to was only dollar_figure rather than the additional_amount of dollar_figure plus dollars therefore it should be thrown out and the taxpayer allowed to contest the entire balance assessed therefore petitioner respectfully requests that respondent’s motion for summary_judgment be denied and for such other and further relief as the court deems just we interpret bang’s response as a challenge to her liability for the underpayment interest the increased rate of interest for a tax-motivated transaction the 50-percent-of-interest negligence_penalty and the failure-to-pay-tax penalty but not her liability for the dollar_figure and the 5-percent negligence_penalty standard of review and issues to be decided a motion for summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with any affidavits show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 118_tc_226 a partial summary adjudication may be made which does not dispose_of all the issues in the case rule b tracinda corp v commissioner 111_tc_315 the moving party here the irs has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law 119_tc_157 at a collection_due_process_hearing a taxpayer may raise challenges to the existence or amount of the underlying tax_liability only if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330dollar_figure if a taxpayer is not permitted under sec_6330 to raise a challenge to the underlying tax_liability the only issues that a taxpayer can raise before the appeals officer are appropriate spousal defenses challenges to the appropriateness of collection actions and any collection alternatives sec_6330 sec_6330 provides a person with the right to obtain tax_court review of the administrative determination by filing a petition with the court within days of the determination if the validity of the underlying tax_liability is properly at issue the court will review the determination de novo 129_tc_107 115_tc_35 114_tc_604 114_tc_176 all other elements of the determination are reviewed for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law 125_tc_14 generally we consider only 21see 114_tc_176 a taxpayer who received deficiency_notice was precluded from contesting his tax_liability for the underlying taxes at the appeals_office collection_due_process administrative hearing or at the tax_court on appeal of the appeals_office determination the phrase underlying tax_liability includes all forms of interest and all penalties described in the code those arguments issues and other matters including a challenge to the underlying tax_liability that the taxpayer raised at the collection hearing or otherwise brought to the attention of appeals giamelli v commissioner supra pincite 118_tc_488 see also sec_301 f q a-f3 proced admin regs bang did not offer a specific collection alternative to be considered by the appeals officer nor did she raise any other appropriate defenses to collection see sec_6330 b her sole contention is that she is not liable for various interest and penalties specifically underpayment interest the 20-percent increase in interest rate for underpayments attributable to tax-motivated transactions the percent-of-interest penalty for underpayments resulting from negligence and the failure-to-pay penalty underpayment interest sec_6601 provides that if a taxpayer fails to pay the tax imposed by the code interest shall accrue from the date that the tax payment is due until the date it is paid the rate of interest is the underpayment rate established under sec_6621 dollar_figure id to illustrate the calculation of underpayment 22this statutory language is in effect for interest accruing after date for interest accruing before then the statute is worded differently but is substantively the same for these purposes interest suppose that a taxpayer fails to pay dollar_figure in tax that was due on april assume that the underpayment rate is percent for the second quarter of the same hypothetical year on may the taxpayer would owe interest of dollar_figure x 30-dollar_figure this amount reflect sec_30 days of interest compounded daily sec_6622dollar_figure this amount is separate from the dollar_figure tax_liability on her income_tax return bang claimed a dollar_figure deduction the tax_court in the partnership-level contra costa partnership proceeding determined that bang was not entitled to the deduction without the deduction bang’s tax_liability for was dollar_figure more than she reported and paid on her return thus under sec_6601 bang owed underpayment interest on the dollar_figure from date until date the day she paid the dollar_figure on date the irs assessed the dollar_figure increase in tax resulting from the disallowance of bang’s share of the partnership’s deduction that same day it assessed dollar_figure in interest on the dollar_figure underpayment calculated to the day of 23the interest based on the formula in the text is dollar_figure3279 the irs issued tables to be used in computing underpayment interest revproc_95_17 1995_1_cb_556 the tables show that the interest accruing over days at a rate of percent is equal to multiplied by the principal_amount id table c b pincite the factor in the tables is arithmetically equivalent to multiplying this by dollar_figure we arrive at dollar_figure3279 assessment the interest was calculated pincite percent of the normal rate because the irs had determined that the entire underpayment was attributable to a tax-motivated transaction the irs notified bang that it intended to levy to collect the underpayment interest among other_amounts bang challenged the levy at the administrative level bang contested her interest liability in her request for a hearing her contention was that the interest was compounded over an excessive_amount of time the appeals officer did not consider bang’s contention a except for entitlement to interest abatement under sec_6404 we will not consider any issues related to bang’s liability for underpayment interest the irs argues in its motion for summary_judgment that bang should be considered to have raised her liability for interest at the hearing only as a request for interest abatement under sec_6404 a provision that permits the irs to abate interest accruals caused by irs errors and delays not as a challenge to any other aspect of her interest liability thus the irs urges us not to reach any other aspect of bang’s liability for underpayment interest we agree with the irs that our review should be limited we note that in her response to the irs’s motion for summary_judgment bang failed to point to any other error in the irs’s determination that she was liable for underpayment interest b whether bang preserved her interest abatement claim for judicial review the irs also contends that bang failed to make a claim for interest abatement with sufficient specificity at the administrative level and that consequently the court in reviewing the determination of the appeals officer cannot consider her claim for interest abatement the irs cites giamelli v commissioner supra pincite in support of this proposition we disagree bang’s accountant argued in his letter attached to the request for a hearing that the underpayment interest should be abated because it had accrued over an unreasonably long time and because she paid the underlying amount of dollar_figure when it was finally brought to her attention these statements sufficiently preserved bang’s argument regarding interest abatement for judicial review in brecht v commissioner tcmemo_2008_213 a taxpayer made no argument to the appeals officer explaining why interest should be abated and the court held that it could not review the taxpayer’s entitlement to interest abatement by contrast with brecht bang presented her arguments about interest abatement in her request for a hearing the appeals officer’s failure to determine whether bang was entitled to interest abatement does not preclude us from making the determination ourselves see 122_tc_384 citing 115_tc_329 holding that we can review an appeals officer’s denial of interest abatement if the issue was raised at the collection_due_process_hearing the alternative of remanding the case for the appeals officer to determine interest abatement is not appropriate because bang has been given sufficient opportunity both at her hearing and in this proceeding to explain why she is entitled to interest abatement see 117_tc_183 declining to remand collection review case to appeals officer when the court can evaluate the merits of the taxpayer’s arguments without a remand c bang is not entitled to interest abatement bang’s main argument presented by her accountant at the hearing is that the interest assessed has accrued over an unreasonably long time because of pending litigation about which she had no knowledge however the length of time which partnership-level litigation takes to resolve is not a delay in a ministerial_act on which an abatement claim may be based 113_tc_145 the mere passage of time in the litigation phase of a tax dispute does not establish error or delay by the commissioner in performing a ministerial_act corson v commissioner tcmemo_2009_95 kimball v commissioner tcmemo_2008_78 bang is therefore not entitled to interest abatement the irs did not err in failing to abate interestdollar_figure percent additional interest for tax-motivated transactions under former sec_6621 renumbered as sec_6621 pursuant to the tax_reform_act_of_1986 see supra note the annual rate of interest on the portion of an underpayment that is attributable to a tax-motivated transaction i sec_120 percent of the underpayment rate established under sec_6621 deficit_reduction_act_of_1984 publaw_98_369 stat dollar_figure the 24in congress amended sec_6404 to provide that interest abatement is available for an unreasonable delay in performing a ministerial or managerial act taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 this amendment applies only to tax years beginning after date id sec_301 25former sec_6621 provides sec_6621 interest on substantial underpayments attributable to tax_motivated_transactions -- in general --in the case of interest payable under sec_6601 with respect to any substantial_underpayment attributable to tax_motivated_transactions the annual rate of interest established under this section shall be percent of the adjusted rate established under subsection b substantial_underpayment attributable to tax_motivated_transactions --for purposes of this subsection the term substantial_underpayment attributable to tax_motivated_transactions means any underpayment of taxes imposed by subtitle a for any taxable_year which is attributable to or more tax_motivated_transactions if the amount of the underpayment for such year so attributable exceeds dollar_figure tax_motivated_transactions -- a in general --for purposes of this subsection the continued increase in the interest rate required by former sec_6621 affects the interest rate only for the period from date--the effective date of sec_6621 d --until the date the tax is finally paid for periods before date the interest rate is unaffected by former sec_6621 to illustrate the calculation of the interest rate for tax- motivated transactions suppose that a taxpayer fails to pay dollar_figure in tax on april when the tax_return and the tax are due assume further that the failure to timely pay the entire dollar_figure is due to a tax-motivated transaction assume that the underpayment rate is percent for the second quarter of the year in which the return is due sec_6621 would require that the 6-percent interest rate be increased by percent to percent on may the taxpayer would owe interest of dollar_figure x continued term tax_motivated_transaction means-- the meaning of sec_6659 i any valuation_overstatement within ii any loss disallowed by reason of sec_465 and any credit disallowed under c iii any straddle as defined in sec_1092 without regard to subsections d and e of sec_1092 and iv any use of an accounting_method specified in regulations prescribed by the secretary as a use which may result in a substantial distortion_of_income for any period clause v was added by tra sec a 100_stat_2750 and applies to interest accruing after date 30-dollar_figure an amount that reflect sec_30 days of interest accumulation compounded daily sec_6622 this amount is separate from the dollar_figure tax_liability bang did not have an opportunity before the collection hearing to contest all of the elements of the tax-motivated interest penalty the deficiency_notice was not such an opportunity even though the deficiency_notice contained the assertion that bang was liable for increased interest on the portion of her underpayment attributable to a tax-motivated transaction and even though bang could have filed a tax_court petition in response to the deficiency_notice the court would not have had jurisdiction in a partner-level deficiency case to determine bang’s liability for the increased interest the reason is that increased interest is not a deficiency 95_tc_617 95_tc_209 thus the appeals officer who made the determination sustaining the levy against bang had jurisdiction to determine whether bang should be subject_to the increased interest rate for a tax-motivated transaction although bang’s appeals officer did not consider bang’s argument why she should not be subject_to the increased interest rate for tax-motivated transactions this does not preclude us from considering whether bang is liable ourselves bang is liable for the increased interest for tax-motivated transactions first the transactions of the partnership were tax motivated a tax-motivated transaction includes a transaction for which there is an accounting_method specified in regulations prescribed by the secretary as a use which may result in a substantial distortion_of_income for any period former sec_6621 substantial distortions of income include a deduction which results in a material distortion_of_income sec_301_6621-2t q a-3 iii temporary proced admin regs fed reg date the contra costa partners agreed to be bound by the determinations of issues made in utah jojoba i research v commissioner docket no including findings of underlying facts with respect to tax_motivated_transactions a valuation_overstatement or other elements applicable to a determination of additions to tax and or sec_6621 interest the tax_court held in utah jojoba i research v commissioner tcmemo_1998_6 that the r d agreement before us was mere window dressing designed and entered into solely to decrease the cost of participation in the jojoba farming venture for the limited partners through the mechanism of a large up-front deduction for expenditures that in actuality were capital contributions to claim a large upfront deduction for nondeductible capital expenditures is a material distortion_of_income the underpayment resulting from such a deduction is attributable to a tax-motivated transaction 90_tc_558 affd in part and vacated in part 912_f2d_44 2d cir glassley v commissioner tcmemo_1996_206 because the contra costa partners including bang were bound by the disposition of issues and findings_of_fact in utah jojoba i the contra costa partnership’s transactions were tax motivated second we must determine the amount of bang’s underpayment_of_tax that was attributable to the partnership’s tax-motivated transaction and whether that underpayment was substantial see former sec_6621 deficit_reduction_act_of_1984 publaw_98_ sec_144 98_stat_682 the record indicates that the entire dollar_figure adjustment of bang’s research_and_experimental_expenditures deduction is attributable to the partnership’s tax- motivated transaction the underpayment stemming from this adjustment dollar_figure is substantial because it exceeds dollar_figure see id as all elements of former sec_6621 interest have been established we sustain the appeals officer’s determination with respect to tax-motivated transaction interest fifty-percent-of-interest negligence_penalty the irs argues that bang was not entitled to dispute her liability for the 50-percent-of-interest penalty with the appeals officer it contends that bang had already received a deficiency_notice for the liability we agree under former sec_6653 if a portion of an underpayment is attributable to negligence or intentional disregard of the rules or regulations there is added to the tax percent of the interest payable under sec_6601 on the portion of the underpayment attributable to such negligencedollar_figure for this purpose the interest payable under sec_6601 includes the 120-percent increased interest rate for tax- motivated transaction interest if the portion of the underpayment that is attributable to negligence is also attributable to a tax- motivated transaction the interest period for which the percent-of-interest negligence_penalty applies begins on the day the payment of tax was due and stops accruing once the taxpayer pays the tax or the irs assesses the tax id 26former sec_6653 provides additional_amount for portion attributable to negligence etc --there shall be added to the tax in addition to the amount determined under paragraph an amount equal to percent of the interest payable under section a with respect to the portion of the underpayment described in paragraph which is attributable to the negligence or intentional disregard referred to in paragraph and b for the period beginning on the last date prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax the technical corrections act of publaw_97_448 96_stat_2391 inserted the phrase or if earlier the date of the payment of the tax at the end of former sec_6653 above the insertion was retroactively effective to the date of sec_6653’s enactment id sec_109 to illustrate how this penalty is calculated assume that a taxpayer fails to pay dollar_figure of tax due on april suppose further that of this dollar_figure underpayment dollar_figure is both the result of the taxpayer’s negligence and attributable to a tax-motivated transaction suppose that over the next years the underpayment interest rate is a constant percent and that the tax is assessed years later on april interest will be computed at an interest rate of percent increased by percent for tax-motivated transactions resulting in a total interest charge of percent that is compounded daily under sec_6662 the 3-year interest charge would be dollar_figure that is dollar_figure x x -dollar_figure the taxpayer would then owe a negligence_penalty of dollar_figure that is percent of the entire_interest charge of dollar_figure bang claimed on her income_tax return that she had a dollar_figure loss stemming from a loss claimed by the contra costa partnership she and the other contra costa partners then agreed to be bound by the decision in the utah jojoba partnership case the court in the contra costa case disallowed the losses claimed by the contra costa partnership the amount of the 50-percent- of-interest negligence_penalty is a deficiency attributable to an affected_item that requires a partner-level determinationdollar_figure 27see former sec a a i as amended by tra sec d a 100_stat_2896 applying subch b to any continued continued deficiency attributable to affected items which require partner- level determination n c f energy partners v commissio89_tc_741 in contrast the other type of affected_item requires factual determinations to be made at the partner level for example a partner will be liable for the addition_to_tax for negligence pursuant to sec_6653 if he has an underpayment_of_tax some part of which is due to negligence the existence of an underpayment_of_tax at the partner level cannot be made until the partner’s share of distributable items of income loss deduction and credit is determined in the partnership level proceeding once the partnership level proceeding ends however the factual question of whether any part of the underpayment was due to the partner’s negligence must be answered at the partner level in such instances unless conceded by the partner respondent will issue a notice_of_deficiency for the addition_to_tax under sec_6653 to the partner after the completion of the partnership level proceedings the partner may then file a petition in this court for redetermination of that deficiency the prior_partnership level proceeding will be res_judicata as to the partnership adjustments and in the subsequent litigation we will decide only whether some part of the underpayment if any was due to negligence sec a a i was amended in to provide that penalties related to partnership adjustments be determined at the partnership level and therefore not be included in a notice_of_deficiency taxpayer_relief_act_of_1997 publaw_105_34 c 111_stat_1026 131_tc_275 129_tc_11 affd in part and remanded sub nom 581_f3d_297 6th cir under post-1997 law once the partnership level proceedings are concluded and a decision in favor of the irs becomes final the irs can assess the penalty without issuing a notice_of_deficiency 231_f3d_106 n 2d cir affg tcmemo_1998_99 new millennium trading l l c v commissioner supra pincite citing sec a and n c f energy partners v commissioner supra pincite domulewicz v commissioner supra pincite sec_6231 -1 a proced admin regs after the amendment an individual partner’s only recourse to present any partner-level reasonable_cause and good_faith defense he or she may have is to file a claim_for_refund under sec c after paying the applicable penalty continued thus the irs was required to issue bang a deficiency_notice to assert that bang was liable for the a negligence_penalty see former sec_6662 tax equity and fiscal responsibility act of publaw_97_248 sec a 96_stat_613 renumbering former sec_6660 of the internal_revenue_code of stating in part that references to tax in the code include additions to tax and penalties and additions to tax and penalties must be collected in the same manner as taxes unless a statutory exception applies this is so even though the amount of underpayment interest including the increased 120-percent rate for a tax-motivated transaction is not subject_to deficiency procedures the irs issued such a deficiency_notice this court has jurisdiction in deficiency cases to redetermine the amounts of penalties pursuant to sec_6214dollar_figure thus continued in full new millennium trading l l c v commissioner supra pincite sec_301_6221-1 proced admin regs the pre-1997 rule applies to any redetermination of the amounts reported in the contra costa partnership’s return sec_6214 provides sec_6214 jurisdiction as to increase of deficiency additional_amounts or additions to the tax --except as provided by sec_7463 the tax_court shall have jurisdiction to redetermine the correct amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount or any addition_to_tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing thus if the addition_to_tax is asserted in the notice_of_deficiency this court has jurisdiction to redetermine it because continued had bang challenged the 50-percent-of-interest-negligence penalty by filing a petition in response to her deficiency_notice this court would have had the power to decide if she should have been relieved of it see ghose v commissioner tcmemo_2008_80 after the tax_court entered the decision against the contra costa partners at the partnership level the irs issued a notice_of_deficiency to one of bang’s partners for the year alleging a penalty of dollar_figure under former sec_6653 and percent of the interest due on the deficiency for the taxable_year under former sec_6653 the partner filed a petition and after a trial this court held that the partner was liable for the additions to tax under sec_6653 and dollar_figure continued it was asserted before a potential hearing the court’s jurisdiction in a partner-level proceeding to redetermine affected items such as penalties does not extend to the partnership-item component of penalties partnership items are determined solely at the partnership level former sec_6221 29in helbig v commissioner tcmemo_2008_243 affd without published opinion aftr 2d ustc par big_number 9th cir helbig a partner in the contra costa partnership claimed deductions from the partnership on his and tax returns after the tax_court entered a decision against the contra costa partnership regarding the and tax years the irs issued deficiency notices to helbig in which the irs asserted that helbig owed penalties under sec_6653 and helbig petitioned the tax_court which found that he was negligent continued mathematically the penalty i sec_50 percent of the interest payable under sec_6601 on the amount of the underpayment due to negligence the amount of interest payable under sec_6601 for purposes of calculating the penalty against bang ran until the tax was assessed on date the deficiency_notice did not notify bang of the absolute amount of the percent-of-interest penalty because the notice was issued on date weeks before the interest period closed see 94_tc_11 in fact the amount of the sec_6653 penalty could not have been determined when the notice was mailed since the amount of interest on which it was based had not been finally determined but the penalty was certainly invoked in the deficiency_notice the first page of the notice_of_deficiency and the waiver form stated that of interest on dollar_figure would be due the continuation sheet stated that the irs determined a fifty percent of the interest due on the part continued in swanson v commissioner tcmemo_2009_31 swanson a partner in california jojoba ventures claimed deductions from the partnership on his tax_return in the partnership case the partners agreed to be bound by utah jojoba i research v commissioner docket no after utah jojoba i was decided the tax_court in the california jojoba ventures case sustained the fpaa issued to california jojoba ventures the irs issued notices of deficiency asserting that swanson was liable for the sec_6653 and penalties swanson filed a tax_court petition and the court found that swanson was not negligent and should not be subject_to the penalty of the underpayment that is due to negligence it also explained how the penalty was calculated the penalty is figured on the earlier of the date of assessment or the date the tax was paid sec_6330 provides that a taxpayer may contest the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability the question is whether the deficiency_notice was for bang’s liability for the 50-percent-of-interest negligence_penalty the parties have not pointed us to any legal authority discussing what it means for a statutory_notice_of_deficiency to be for a particular tax_liability for the purpose of sec_6330 besides sec_6330 there are other provisions that require an evaluation of the relationship between a statutory_notice_of_deficiency and a particular tax_liability sec_7522 requires a deficiency_notice to describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice an inadequate description under the preceding sentence shall not invalidate such notice in burnside v commissioner tcmemo_1994_308 the tax_court held that a deficiency_notice explaining that the irs had determined a penalty under sec_6653 in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence was in compliance with sec_7522 rule a provides that the burden_of_proof falls on the taxpayer with respect to issues raised in the deficiency_notice and falls on the irs with respect to issues raised in the answer in farr v commissioner tcmemo_1993_29 affd without published opinion 41_f3d_1513 9th cir the irs issued a notice_of_deficiency determining an addition_to_tax equal to percent of the interest due on the portion of the underpayment attributable to negligence pursuant to sec_6653 the tax_court held that the taxpayer had the burden of proving she was not liable for the sec_6653 penalty the deficiency notices in burnside and farr invoked sec_6653 using words like those used in the deficiency_notice issued to bang in each case this court held that the liability for the sec_6653 penalty was sufficiently described in the deficiency notices for the purpose of the rules at issue in those cases the statements in the notice_of_deficiency explaining the 50-percent-of-interest negligence_penalty made the deficiency sec_6653 was renumbered with minimal substantive change as sec_6653 pursuant to tra sec_1503 notice for the penalty bang received the deficiency_notice therefore bang was not entitled to raise a challenge to the amount of the penalty at the collection review hearing we sustain the appeals officer’s determination with respect to the 50-percent-of-interest penalty failure-to-pay-tax penalty the proposed levy that was sustained by the appeals officer included among other things the amount of dollar_figure all we know about this dollar_figure is that the same amount was listed on the irs record of its transactions with bang for her income_tax year as a failure-to-pay-tax penalty and that it was assessed on date two types of failure-to-pay-tax penalties appear in the internal_revenue_code sec_6651 and sec_6651 sec_6651 imposes a penalty for failure to timely pay tax_shown_on_the_return on or before the date prescribed for paymentdollar_figure as bang did pay the tax shown on her sec_6651 provides sec_6651 addition to the tax --in case of failure-- to pay the amount shown as tax on any return on or before the date prescribed for payment of such tax determined with regard to any extension of time for payment unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount shown as tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate continued return the penalty is inapplicable to her sec_6651 imposes a penalty for the failure to timely pay tax that should have been shown on the return if the taxpayer does not pay the tax within days of notice_and_demand for payment of the taxdollar_figure recall that bang filed her tax_return continued sec_6651 provides sec_6651 penalty imposed on net amount due --for purposes of-- subsection a the amount of tax_shown_on_the_return shall for purposes of computing the addition for any month be reduced by the amount of any part of the tax which is paid on or before the beginning of such month and by the amount of any credit against the tax which may be claimed on the return to illustrate how the penalty is calculated assume that a taxpayer fails to pay dollar_figure of tax shown on her return and due on apr the taxpayer does not pay the tax until apr of the following year the taxpayer would owe a failure to timely pay penalty of dollar_figure that is dollar_figure x x sec_6651 provides sec_6651 addition to the tax --in case of failure-- to pay the amount in respect of any_tax required to be shown on a return which is not so shown within calendar days from the date of notice_and_demand therefor unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount of tax stated in the such notice_and_demand percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate continued claiming a dollar_figure deduction bang paid her tax_liability as if she was entitled to the dollar_figure deduction in the court in the partnership-level proceeding determined that bang and the other partners were not entitled to the deductions they had claimed the irs issued a deficiency_notice to bang on date the deficiency_notice did not include a determination regarding the failure-to-pay-tax penalty the irs assessed the dollar_figure increase in tax and the underpayment interest of dollar_figure on date bang paid the dollar_figure increase in tax as well as the 5-percent negligence_penalty and the payment was received by the ir sec_4 days later on date but the record does not state when a notice_and_demand for payment was issued to collect the dollar_figure the irs assessed a dollar_figure failure-to-pay-tax penalty on date an amount which i sec_32 continued sec_6651 provides sec_6651 penalty imposed on net amount due --for purposes of-- subsection a the amount of tax stated in the notice_and_demand shall for the purpose of computing the addition for any month be reduced by the amount of any part of the tax which is paid before the beginning of such month to illustrate how the penalty is calculated assume that a taxpayer fails to pay dollar_figure of tax not shown on her return but required to be shown on the taxpayer’s return within days of the date of notice_and_demand for payment of the tax the taxpayer does not pay the tax until year following the 21st day after the date of notice_and_demand for payment the taxpayer would owe a failure to timely pay penalty of dollar_figure that is dollar_figure x x percent of dollar_figure the irs then notified bang on date that it would levy to collect an amount that included the dollar_figure the appeals officer refused to consider any of bang’s arguments at the administrative hearing asserting that all of the arguments were about liability and that the arguments were improper because bang had a prior opportunity to dispute her liability the irs did not explain in its motion for summary_judgment why bang had a prior opportunity to dispute the failure- to-file penalty or alternatively why the determination of the appeals officer should be sustained with respect to the levy of the failure-to-file penalty nor did the irs provide any facts through affidavits or other attachments to its motion that relate to this penalty such as whether and when the irs issued a notice_and_demand for payment of the dollar_figure under these circumstances we will deny the motion for summary_judgment to the extent that it asks us to sustain the determination of the appeals officer regarding the existence or amount of bang’s liability for the dollar_figure failure-to-pay-tax penalty conclusion respondent’s motion for summary_judgment will be granted in part and denied in part an appropriate order will be issued
